Title: To James Madison from John Mitchell, 30 June 1803 (Abstract)
From: Mitchell, John
To: Madison, James


30 June 1803, Le Havre. Encloses a list of American vessels entering and departing this port since the last return made. “There are but few remaining in port and I much fear the War will entirely deprive this place of its Commerce with the United States.” This is “the only port from Brest to Dunkirk where our Vessells can lay afloat.” Adds in a postscript dated 1 July that he has received letters for JM and Jefferson from Livingston and has forwarded them by the Sally. Livingston mentions the absence of the minister of marine; “the Affair of enrolling our seamen must lay over till his return.”
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 2 pp.; docketed by Wagner as received 25 Sept. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

